internal_revenue_service department of the treasury number release date index number employer ein plan washington dc person to contact telephone number refer reply to cc tege eb qp 2-plr-107949-03 date aug dear this is in response to your letter dated and subsequent correspondence on behalf of the above-referenced employer requesting a ruling on the federal_income_tax consequences of the employer’s deferred_compensation plan employer represents that it is a tax-exempt_organization under sec_501 of the internal_revenue_code the plan will be offered to a select group of management and highly compensated employees as an additional opportunity to defer compensation_for retirement the plan is intended to be an eligible_deferred_compensation_plan described in sec_457 of the code only individuals who perform services for the employer may be participants under the terms of the plan participants may annually defer compensation up to the applicable_dollar_amount so long as the agreement to defer is entered into before the month for which compensation is deferred no catch-up_contributions are permitted under the plan nonelective contributions are permitted under the plan all amounts of deferred_compensation all property and rights purchased with such amounts and all income attributable to those amounts property or rights shall remain the property and rights of the employer subject only to the claims of the employer’s general creditors the plan permits in-service distributions of dollar_figure or less if no amount has been deferred under the plan with respect to the participant during the year period ending on the date of the distribution and there has been no prior distribution under the plan to the participant plr-107949-03 except as described in the preceding paragraph plan amounts may not be made available to participants or beneficiaries earlier than the calendar_year in which the participant attains age ½ or when the participant has a severance_from_employment with the employer the plan must meet the minimum distribution_requirements of sec_401 sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as described in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amount so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_1_457-7 states that amounts deferred including amounts previously deferred under an eligible_plan will not be considered made available to the participant solely because the participant is permitted to choose among various investment modes under the plan for the investment of such amounts whether before or after any payments have commenced under the plan sec_457 states that a participant shall not be required to include in gross_income any portion of the entire amount payable to such participant solely by reason of the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan based upon the provisions of the plan summarized above we conclude as follows the plan constitutes an eligible_deferred_compensation_plan as described in sec_457 of the code amounts of compensation deferred pursuant to the plan including any income attributable to the deferred_compensation will be includible in the gross_income of the recipient only for the taxable_year or years in which such amounts are paid or otherwise made available to a participant or beneficiary under the plan except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the plan under any other provision of the code if the plan is significantly modified this ruling will not necessarily remain applicable plr-107949-03 this ruling is directed only to employer and applies only to the plan submitted by a transmittal letter dated date as revised by amendments submitted on date sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours robert d patchell chief qualified_plans branch two office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy of letter copy for sec_6110 purposes
